COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00422-CV


JOSE J. RODRIGUEZ                                                   APPELLANT

                                         V.

NORMA RODRIGUEZ                                                       APPELLEE


                                     ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On November 5, 2012, the court ordered that this appeal be referred to

mediation and abated pending the mediation. The parties have filed a “Joint

Motion to Set Aside the Judgment and For Remand,” in which they state that

they have “fully and finally resolved all issues in controversy and have fully and

finally compromised and settled this case.” We have considered the parties’


      1
       See Tex. R. App. P. 47.4.
motion, and it is the court’s opinion that the motion should be granted.

Accordingly, we reinstate this appeal, set aside the trial court’s July 18, 2012

Final Decree of Divorce without regard to the merits, and remand this cause to

the trial court for rendition of judgment in accordance with parties’ settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(B).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 15, 2013




                                      2